DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/11/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically, see Non-Patent Literature Document 1 of the IDS. It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 11/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, see Foreign Patent Document 1 of the IDS. It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendments and Arguments
The amendments and arguments filed 08/27/2021 are acknowledged and have been fully considered. Claims 1-10 and 12-19 have been amended; claim 11 has been 
The previous objections to the drawings have been withdrawn, in light of the amendments to Fig. 5.
The previous objections to claims 1, 6, 10 and 19 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 1-19 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1-10 and 12-19 and in light of the cancellation of claim 11.
The previous rejections of claims 1-19 under 35 U.S.C. 101 have been withdrawn, in light of the amendments to claims 1 and 14, in particular the subject matter added by amendment to the last three lines of claim 1 and the last two lines of claim 14, and in light of the cancellation of claim 11.

Applicant’s arguments on pages 11-13 with respect to the prior art rejections of the preceding non-final Office Action have been fully considered and are persuasive.  Therefore, the prior art rejections of the non-final Office Action have been withdrawn. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: ¶ 0060 of Applicant’s originally-filed specification refers to Fig. 7; however, Applicant’s originally-filed drawings only include Figs. 1-6 and fail to include Fig. 7. Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, 6, 7, 14, 15 and 19 are objected to because of the following informalities:
Claim 1 recites “the reference value characteristic maps include reference values” in lines 22-23, which appears to be a misstating of --the reference value characteristic maps including reference values--.
Claim 1 recites “the characteristic of the signal frequency” in lines 23-24, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in line 16 of the claim.
Claim 2 recites “the characteristic” in line 2, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in line 16 of claim 1.
Claim 2 recites “the characteristic” in lines 6-7, which should be amended to instead recite --the characteristic of the selected signal frequency
Claim 2 recites “the characteristic” in line 8, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in line 16 of claim 1.
Claim 4 recites “the characteristic for the selected signal frequency” in lines 2-3, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in line 16 of claim 1.
Claim 6 recites “wherein, determining the reference values” in line 6, which appears to be a misstating of --wherein determining the reference values of the--.
Claim 7 recites “the characteristic of the measured dynamic pressure oscillations” in line 2, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in line 16 of claim 1.
Claim 14 recites “the actual value” in line 21, which should be amended to instead recite --the actual value of the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “an actual value of a characteristic of a selected signal frequency” in lines 16-17 of the claim.
Claim 14 recites “the reference value characteristic maps include reference values” in lines 22-23, which appears to be a misstating of --the reference value characteristic maps including
Claim 14 recites “the characteristic of the signal frequency” in lines 23-24, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in lines 16-17 of the claim.
Claim 15 recites “the characteristic” in line 3, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in lines 16-17 of claim 14.
Claim 15 recites “the characteristic” in line 7, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in line 16-17 of claim 14.
Claim 15 recites “the characteristic” in lines 8-9, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in lines 16-17 of claim 14.
Claim 19 recites “the characteristic” in lines 2-3, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in lines 16-17 of claim 14.
Claim 19 recites “wherein, determining the reference values” in line 6, which appears to be a misstating of --wherein
Claim 19 recites “the characteristic” in lines 6-7, which should be amended to instead recite --the characteristic of the selected signal frequency-- for consistency and proper antecedent basis with “a characteristic of a selected signal frequency” in lines 16-17 of claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, as amended, recites “providing an algebraic model function for a mathematical determination of the reference value of the characteristic” in lines 5-7. Claim 2 is dependent from claim 1, and claim 1, as amended, recites “reference value characteristic maps stored in a memory, the reference value characteristic maps include reference values of the characteristic of the signal frequency corresponding to different trimmings of the intake tract” in lines 21-24. Specifically, it is unclear whether “the reference value” in line 6 of claim 2 is intended to refer to “reference values” in line 22 of values--.
Claims 3-6 are dependent from claim 2, such that claims 3-6 also include the indefinite subject matter recited by claim 2, such that claims 3-6 are also rejected for at least the same reasons that claim 2 is rejected, as discussed in detail directly above with respect to claim 2.

Claim 3, as amended, recites “storing the reference value characteristic map or the algebraic model function in at least one memory assigned to the electronic processing unit” in lines 5-8. Claim 3 is dependent from claim 1 via claim 2, and claim 1, as amended, recites “reference value characteristic maps stored in a memory” in lines 21-22. Firstly, it is unclear whether “the reference value characteristic map” in line 6 of claim 3 is intended to refer to “reference value characteristic maps” in lines 21-22 of claim 1, and, if so, it is unclear which one of the “reference value characteristic maps” in lines 21-22 of claim 1 is intended to correspond to “the reference value characteristic map” in line 6 of claim 3. Thus, there appears to be improper antecedent basis for the limitation in the claim. Next, it is unclear whether “at least one memory assigned to the electronic control unit” in lines 7-8 of claim 3 is intended to be the same as (or inclusive of) “a memory” in line 22 of claim 1, or whether “at least one memory assigned to the electronic control unit” in lines 7-8 of claim 3 is intended to be different from “a memory” the 

Claim 5, as amended, recites “deriving a model function representing a relationship between the characteristic of the selected signal frequency and the current trimming of the intake tract” in lines 2-3. Claim 5 is dependent from claim 1 via claims 2 and 4, and claim 2, as amended, recites “providing an algebraic model function for a mathematical determination of the reference value of the characteristic, the algebraic model function representing a relationship between the characteristic and the current trimming of the intake tract” in lines 5-9. Firstly, it is unclear whether “a model function” in line 2 of claim 5 is intended to be the same as or different from “an algebraic model function” in line 5 of claim 2. Next, it is unclear whether “a relationship between the characteristic and the current trimming of the intake tract” in lines 2-3 of claim 5 is intended to be the same as or different from “a relationship between the characteristic and the current trimming of the intake tract” in line 8 of claim 2. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejection, one suggestion is to amend lines 2-3 of claim 3 to instead recite --deriving [[a]] the algebraic model function representing [[a]] the relationship between the characteristic of the selected signal frequency and the current trimming of the intake tract--.


Claim 6, as amended, recites “a reference internal combustion engine” in line 4. Claim 6 is dependent from claim 1 via claims 2, 4 and 5, and claim 4, as amended, recites “a reference internal combustion engine” in lines 3-4. Specifically, it is unclear whether “a reference internal combustion engine” in line 4 of claim 6 is intended to be the same as or different from “a reference internal combustion engine” in lines 3-4 of claim 4. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 4 of claim 6 to instead recite --[[a]] the reference internal combustion engine--.
Claim 6, as amended, also recites “measuring the dynamic pressure oscillations, assignable to one cylinder of the reference internal combustion engine, in the intake tract of in the outlet tract during operation” in lines 8-10. Claim 6 is dependent from claim 1 via claims 2, 4 and 5; however, none of claims 1, 2 and 4-6 appears to previously introduce a step of “measuring dynamic pressure oscillations, assignable to one cylinder of the reference internal combustion engine, in the intake tract of in the outlet tract during operation.” Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 8 of claim 6 to instead recite --measuring 

Claim 14, as amended, recites “generating a corresponding pressure oscillation signal from the measured dynamic pressure oscillations” in lines 11-12. Claim 14 also recites “the measured dynamic pressure oscillations” in line 17. Claim 14 previously recites “receiving, from a pressure sensor, dynamic pressure oscillations” in lines 6-7. Specifically, it is unclear whether “the measured dynamic pressure oscillations” in lines 11-12 and/or in line 17 is/are intended to be the same as or different from the “dynamic pressure oscillations” in “receiving, from a pressure sensor, dynamic pressure oscillations” in lines 6-7. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend each of lines 11-12 of claim 14 AND line 17 of claim 14 to instead recite --the received dynamic pressure oscillations--.
Claim 14, as amended, also recites “determining the current trimming of the intake tract” in line 20; however, the claim does not appear to previously introduce “a current trimming” such that it is unclear what exactly is meant by “the current trimming” in line 20 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 20 of claim 14 to instead recite --determining [[the]] a current trimming of the intake tract--.
Claim 14, as amended, recites “reference value characteristic maps stored in a memory” in line 22. Claim 14 previously recites “a memory unit storing instructions that when executed cause the electronic processing unit to perform a method” in lines 4-5. Line 22 of claim 14 is part of the “method” corresponding to the “instructions” stored by the “memory unit.” Specifically, it is unclear whether the “memory” in line 22 is intended to be the same as or different from the “memory unit” in line 4. Thus, there appears to received dynamic pressure oscillations--. To overcome the rejection, one suggestion is to amend line 22 of claim 14 to instead recite –[[a]] the memory unit--.
Claims 15-19 are dependent from claim 14, such that claims 15-19 also include the indefinite subject matter recited by claim 14, such that claims 15-19 are also rejected for at least the same reasons that claim 14 is rejected, as discussed in detail directly above with respect to claim 14.

Claim 15, as amended, recites “providing reference values of the characteristic as a function of the current trimming of the intake tract in at least one reference value characteristic map” in lines 3-5. Claim 15 is dependent from claim 14, and claim 14, as amended, recites “reference value characteristic maps stored in a memory, the reference value characteristic maps include reference values of the characteristic of the signal frequency corresponding to different trimmings of the intake tract” in lines 22-25. Firstly, it is unclear whether “reference values” in line 3 of claim 15 is intended to be the same as or different from “reference values” in line 23 of claim 14. Next, it is unclear whether the “at least one reference value characteristic map” in lines 4-5 of claim 15 is/are intended to be the same as (or included by) the “reference value characteristic maps” of lines 22-23 of claim 14 or whether the “at least one reference value characteristic map” in lines 4-5 of claim 15 is/are intended to be the different from the “reference value characteristic maps” of lines 22-23 of claim 14. Thus, there appears to the reference values of the characteristic of the selected signal frequency as a function of the current trimming of the intake tract in the reference value characteristic maps-.
Claim 15, as amended, also recites “providing an algebraic model function for a mathematical determination of the reference value of the characteristic” in lines 6-7. Claim 15 is dependent from claim 14, and claim 14, as amended, recites “reference value characteristic maps stored in a memory, the reference value characteristic maps include reference values of the characteristic of the signal frequency corresponding to different trimmings of the intake tract” in lines 22-25. Specifically, it is unclear whether “the reference value” in line 7 of claim 15 is intended to refer to “reference values” in line 23 of claim 14, and, if so, it is unclear which one of the “reference values” in line 23 of claim 14 is intended to correspond to “the reference value” in line 7 of claim 15. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 7 of claim 15 to instead recite --the reference values--.
Claims 16-19 are dependent from claim 15, such that claims 16-19 also include the indefinite subject matter recited by claim 15, such that claims 16-19 are also rejected for at least the same reasons that claim 15 is rejected, as discussed in detail directly above with respect to claim 15.

Claim 16, as amended, recites “storing the reference value characteristic map or the respective algebraic model function in the memory unit” in lines 3-4. Claim 16 is dependent from claim 14 via claim 15, and claim 14, as amended, recites “reference value characteristic maps stored in a memory” in lines 21-22. Firstly, it is unclear whether “the reference value characteristic map” in line 3 of claim 16 is intended to refer to “reference value characteristic maps” in lines 21-22 of claim 14, and, if so, it is unclear which one of the “reference value characteristic maps” in lines 21-22 of claim 14 is intended to correspond to “the reference value characteristic map” in line 3 of claim 16. Next, it is unclear whether “the respective algebraic model function” in lines 3-4 of claim 16 is intended to be the same as or different from “an algebraic model function” in line 6 of claim 15. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejection, one suggestion is to amend lines 3-4 of claim 16 to instead recite --storing 

Claim 17, as amended, recites “determining reference values in advance on a reference internal combustion engine” in lines 3-4. Claim 17 is dependent from claim 14 via claim 15, and claim 14, as amended, recites “reference value characteristic maps stored in a memory, the reference value characteristic maps include reference values of the characteristic of the signal frequency corresponding to different trimmings of the intake tract” in lines 22-25. Specifically, it is unclear whether “reference values” in line 3 of claim 17 is intended to be the same as or different from “reference values” in line 23 of claim 14. Thus, there appears to be improper antecedent basis for the limitation in the the reference values--.
Claims 18 and 19 are dependent from claim 17, such that claims 18 and 19 also include the indefinite subject matter recited by claim 17, such that claims 18 and 19 are also rejected for at least the same reasons that claim 17 is rejected, as discussed in detail directly above with respect to claim 17.

Claim 18, as amended, recites “deriving a model function representing the relationship between the characteristic of the selected signal frequency and the trimming of the intake tract” in lines 3-4. Claim 18 is dependent from claim 14 via claims 15 and 17, and claim 15, as amended, recites “providing an algebraic model function for a mathematical determination of the reference value of the characteristic, the algebraic model function representing a relationship between the characteristic and the current trimming of the intake tract” in lines 6-9. Specifically, it is unclear whether “a model function” in line 3 of claim 18 is intended to be the same as or different from “an algebraic model function” in line 6 of claim 15. Also, it is unclear which “trimming” of the preceding claims is intended to correspond to “the trimming” in line 4 of claim 18. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejection, one suggestion is to amend lines 3-4 of claim 18 to instead recite --deriving [[a]] the algebraic model function representing the relationship between the characteristic of the selected signal frequency and the current trimming of the intake tract--.


Claim 19, as amended, recites “the internal combustion engine” in lines 3-4; however, claim 19 later refers to “the reference internal combustion engine” in line 9. Claim 19 is dependent from claim 14 via claims 15, 17 and 18, and claim 17, as amended, recites “a reference internal combustion engine” in lines 3-4. Therefore, it is unclear whether “the internal combustion engine” in lines 3-4 of claim 19 is intended to be the same as or different from “a reference internal combustion engine” in lines 3-4 of claim 17. To overcome the rejection, one suggestion is to amend lines 3-4 of claim 19 to instead recite --the reference internal combustion engine--.
Claim 19, as amended, also recites “measuring the dynamic pressure oscillations, assignable to one cylinder of the reference internal combustion engine, in the intake tract of in the outlet tract during operation” in lines 8-10. Claim 19 is dependent from claim 14 via claims 15, 17 and 18; however, none of claims 14, 15 and 17-19 appears to previously introduce a step of “measuring dynamic pressure oscillations, assignable to one cylinder of the reference internal combustion engine, in the intake tract of in the outlet tract during operation.” Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 8 of claim 19 to instead recite --measuring 
Claim 19, as amended, also recites “determining the reference values of the corresponding characteristic” in line 14. Claim 19 is dependent from claim 14 via claims 15, 17 and 18; however, none of claims 14, 15 and 17-19 appears to previously introduce a “corresponding characteristic,” such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 14 of claim 19 to instead recite: --determining the reference values of the of the selected signal frequency of the measured dynamic pressure oscillations--.
Claim 19, as amended, also recites “as a function of the associated trimming of the intake tract” in the last two lines of the claim. Claim 19 is dependent from claim 14 via claims 15, 17 and 18, and claim 18 recites “associated trimmings of the intake tract” in the last two lines of the claim. Specifically, it is unclear which one, if any, of the “associated trimmings” of the last two lines of claim 18 is intended to correspond to “the associated trimming” in the last two lines of claim 19, such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 18 of claim 19 to instead recite: --associated trimmings of the intake tract--.

Subject Matter Not Rejected Over the Prior Art
Independent claim 1 would be allowable if rewritten to overcome the objections to the claim set forth in this Office action.
Claims 2-6, which depend from claim 1, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), as well as the objection(s) to the claim(s) where applicable, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-13, which depend from claim 1, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if also rewritten to overcome the objection(s) to the claim(s) where applicable .
Independent claim 14 would be allowable if rewritten to overcome the rejections of the claim under 35 U.S.C. 112(b), as well as the objections to the claim, set forth in this Office action.
Claims 15-19, which depend from claim 14, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), as well as the objection(s) to the claim(s) where applicable, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “determining, at the electronic control unit, the current trimming of the intake tract of the internal combustion engine based on the actual value of the characteristic [of the selected signal frequency] and reference value characteristic maps stored in a memory, the reference value characteristic maps [including] reference values of the characteristic of the [selected] signal frequency corresponding to different trimmings of the intake tract, and modifying, at the electronic control unit, control parameters of the internal combustion engine based on the current trimming of the intake tract of the internal combustion engine,” in combination with the remaining limitations of the claim.
With respect to independent claim 14, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an engine control unit, including: “a memory unit storing instructions that when executed cause the electronic processing unit to perform a method, the method comprising: […] determining [a] current trimming of the intake tract of the internal combustion engine based on the actual value [of the characteristic of the selected signal frequency] and reference value characteristic maps stored in [the memory unit], the reference value characteristic maps [including] reference values of the characteristic of the [selected] signal frequency corresponding to different trimmings of the intake tract, and modifying control parameters of the internal combustion engine based on the current trimming of the intake tract of the internal combustion engine,” in combination with the remaining limitations of the claim.
Applicant’s representative Paola Abi-Nader (Reg. No. 72,370) signed the remarks filed 08/27/2021 and asserted a position as “attorney of record” on page 13 of the remarks; however, the current Power of Attorney form mailed 11/26/2019 is directed to customer number 52203, and the examiner can find no record of Applicant’s 
To better ensure compact prosecution of the instant application, it is suggested that a new Power of Attorney form be filed by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN ZALESKAS/Primary Examiner, Art Unit 3747